CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We consent to the use of our report dated February 26, 2009 on the financial statements and financial highlights of Firsthand Technology Value Fund, Firsthand Technology Leaders Fund, Firsthand Global Technology Fund and Firsthand Alternative Energy Fund, each a series of shares of Firsthand Funds.Such financial statements and financial highlights appear in the 2008 Annual Report to Shareholders, which are incorporated by reference in the Post-Effective Amendment to the Registration Statement on Form N1-A of Firsthand Funds.We also consent to the references to the name of our Firm in the Registration Statement and Prospectus. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April
